DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 2/19/2021 has been entered.  Claim 16 has been canceled.  Claims 1-6, 8-13 and 15 are currently pending.  The amendment has overcome the objections to claims 15 and 16.

Drawings
The drawings were received on 2/19/2021.  These drawings are unacceptable.
The drawings are objected to because the drawings are other than black and white line drawings.  Specifically, the lines for the boxes and arrows of figure 1 appear to use grey lines instead of black lines.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Claim Objections
Claims 2 is objected to because of the following informalities:  
Dependent claim 2 recites the limitation “reporting the PHR to the base station using the first time slot” twice in this claim.  It is unclear if the two occurrences are redundant or if the reporting of the PHR is being performed multiple times. Examiner suggest deleting the second occurrence of this limitation
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-6, 8-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0288412 (hereinafter Ajdakple) in view of US 2012/0218904 (hereinafter Narasimha).
Regarding claims 1, 8, and 15, Ajdakple teaches a UE/ storage medium/ method for reporting power headroom, comprising: determining a first carrier and a first time slot corresponding to the first carrier for transmitting a power headroom report (PHR) (FIG. 4: details CC1, as first carrier; Slot 5, as first time slot for transmitting PHR); acquiring a second time slot for receiving transmission grant information and corresponding to at least one other carrier (FIG. 4: details Slot 3, as second time slot CC2, as at least one other carrier), wherein the transmission grant information is used to indicate to perform uplink data transmission in a third time slot (FIG. 4: details UL Grant of Slot 3, as grant information used to indicated uplink transmission in third time slot); acquiring the third time slot which the uplink data transmission is performed in and corresponds to the at least one other carrier (FIG. 4: details Slot 9, as third time slot; PHR of Slot 9 on CC2, as uplink transmission performed in and corresponds to the at least one other carrier), wherein the third time slot overlaps with the first time slot in a time domain (FIG. 4; [0259]: details Slot 5 of CC1 and Slot 9 of CC2 overlaps in time).
Ajdakple does not explicitly teach determining whether a time difference between the second time slot and the first time slot is less than a preset threshold; rejecting 
However, Narasimha teaches determining whether a time difference between the second time slot and the first time slot is less than a preset threshold ([0033]: details elapse of a specific time duration since the previous transmission of a PHR, as time difference less than preset threshold); rejecting reporting power headroom corresponding to the third time slot, if the time difference between the second time slot and the first time slot is less than the preset threshold ([0018]: details transmit the PHR only when a time elapsed from a previous PHR is greater than a time-elapsed timer threshold); and if the time difference between the second time slot and the first time slot is greater than or equal to the preset threshold, generating the PHR based on the power headroom corresponding to the first time slot and the power headroom corresponding to the third time slot, and reporting the PHR to the base station using the first time slot ([0018]: details transmit the PHR only when a time elapsed from a previous PHR is greater than a time-elapsed timer threshold).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Ajdakple to incorporate the teachings of Narasimha and include determining whether a time difference between the second time slot and the first time slot is less than a preset 

Regarding 2 and 9, Ajdakple does not explicitly teach if rejecting reporting the power headroom corresponding to the third time slot, generating the PHR based on power headroom corresponding to the first time slot; and reporting the PHR to the base station using the first time slot.
However, Narasimha teaches if rejecting reporting the power headroom corresponding to the third time slot, generating the PHR based on power headroom corresponding to the first time slot; and reporting the PHR to the base station using the first time slot ([0018]: details transmit the PHR only when a time elapsed from a previous PHR is greater than a time-elapsed timer threshold).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Ajdakple to incorporate the teachings of Narasimha and include if rejecting reporting the power headroom corresponding to the third time slot, generating the PHR based on power headroom corresponding to the first time slot; and reporting the PHR to the base station 

Regarding 3 and 10, Ajdakple does not explicitly teach receiving signaling from the base station, where the signaling comprises a preset threshold parameter; and determining the preset threshold based on the preset threshold parameter.
However, Narasimha teaches receiving signaling from the base station ([0018]: details UE can be configured by UE-specific higher layer signaling, as receiving signaling), where the signaling comprises a preset threshold parameter ([0033]: details elapse of a specific time duration since the previous transmission of a PHR, as time difference less than preset threshold); and determining the preset threshold based on the preset threshold parameter ([0018]: details the PRH may be triggered based on expiry of the timer).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Ajdakple to incorporate the teachings of Narasimha and include receiving signaling from the base station, where the signaling comprises a preset threshold parameter; and determining the preset threshold based on the preset threshold parameter of Narasimha with Ajdakple.  Doing so would provide efficient transmission of PHRs (Narasimha, at paragraph [0017]).

Regarding 4 and 11, Ajdakple does not explicitly teach wherein the signaling is Radio Resource Control (RRC) signaling.
([0018]: details such as a radio resource control (RRC), as RRC signaling).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Ajdakple to incorporate the teachings of Narasimha and include the signaling is Radio Resource Control (RRC) signaling of Narasimha with Ajdakple.  Doing so would provide efficient transmission of PHRs (Narasimha, at paragraph [0017]).

Regarding 5 and 12, Ajdakple does not explicitly teach wherein the preset threshold parameter is time length.
However, Narasimha teaches wherein the preset threshold parameter is time length ([0018]: details a time-elapsed timer threshold, as time length).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Ajdakple to incorporate the teachings of Narasimha and include the preset threshold parameter is time length of Narasimha with Ajdakple.  Doing so would provide efficient transmission of PHRs (Narasimha, at paragraph [0017]).

Regarding 6 and 13, Ajdakple teaches wherein the number of the at least one other carrier is one or more (FIG. 4: details CC1 and CC2).

Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive. 
Regarding the claim objection to claim 2, Applicant asserts that the two occurrences of the claimed “reporting the PHR to the base station using the first time slot” are performed under different conditions.  However, claim 2 does not explicitly recite that the “reporting the PHR to the base station using the first time slot” have to be performed under any specific condition.  The claim should be amendment to clearly recite under what condition the step is performed.
Regarding the obviousness rejections, Applicant asserts that the claims are allowable because the cited references do not teach or suggest all the limitations of the claims.  Examiner respectfully disagrees.
First, Applicant alleges that Ajdakple fails to disclose or teach “the transmission grant information is used to indicate to perform uplink data transmission in a third time slot” as recited in claim 1 because Ajdakple is silent on the UL grant received in slot 3 on CC2 indicates to perform uplink data transmission in slot 9 on CC2. Examiner respectfully disagrees. Ajdakple in the corresponding portions of the specifications to the figures also details “Power headroom may be reported using the grant” so it teaches “is used to indicate to perform” as claimed.
Second, Applicant alleges that Narasimha fails to teach (1) “determining whether a time difference between the second time slot and the first time slot is less that a preset threshold” (2) “rejecting reporting power headroom corresponding to the third time slot, if the time difference between the second time slot and the first time slot is 
Applicant alleges that Narasimha fails to teach “determining whether a time difference between the second time slot and the first time slot is less that a preset threshold” because previous transmission and current transmission is different than the second time slot and first time slot.  Examiner respectfully disagrees.  The claim does not explicitly recite the functional relationship between the time slots.  The claim limitation merely recites two time slots having a time difference less than a threshold. The trigger condition of the claim limitation does not recite how the slots are different than the transmissions. Explicitly reciting the functional relationship of the slots to differentiate from the prior art may overcome this rejection.
Applicant alleges that Narasimha fails to teach “rejecting reporting power headroom corresponding to the third time slot, if the time difference between the second time slot and the first time slot is less than the preset threshold” because the triggering condition differs.  Examiner respectfully disagrees. The claim merely requires the triggering condition of the claim limitation to be two time slots having a time difference less than a threshold. Explicitly reciting the functional relationship of the slots may overcome the prior art.

Applicant alleges that Narasimha fails to teach “the transmission grant information is used to indicate to perform uplink data transmission in a third timeslot”.  Examiner notes that the primary reference has been used to teach this limitation.
Therefore, the combination of these references teach the claims and the obviousness rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/J.K./           Patent Examiner, Art Unit 2415        

/JEFFREY M RUTKOWSKI/           Supervisory Patent Examiner, Art Unit 2415